DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 4/10/2020 have been entered.
	Claims 1-14 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,119,876 (‘876) in view of US 2015/0246009 (‘009).
‘876 teaches an epinephrine solution composition comprising a) in the range of about 0.5 to 1.5 mg/mL of epinephrine and/or salts thereof, b) in the range of about 6 to 8 mg/mL of a tonicity regulating agent such as sodium chloride, c) in the range of about 2.8 to 3.8 mg/mL of a pH raising agent, d) in the range of about 0.1 to 1.1 mg/mL of an antioxidant such as sodium bisulfite and/or sodium metabisulfite, e) in the range of about 0.001 to 0.010 mL/mL of a pH lowering agent, and
in the range of about 0.01 to 0.4 mg/mL of a transition metal complexing agent such as EDTA (see claims 1, 5, ,6; also col. 8, line 17, also lines 18-36). ‘876 teaches the use of autoinjector for delivering the herein claimed composition (see col. 23, lines 26-27). ‘876 teaches the pH of the composition as 3.5-4.0 (see col. 22, lines 30-31).

‘009 teaches a stable epinephrine composition with a ratio between epinephrine and sodium metabisulfite as 1:0.005 to 1:1.5 by weight, which meets the limitation of the herein claimed ratio between epinephrine and sodium metabisulfite (see claim 1 for example). ‘009 teaches that “it was found that using sodium metabisulfite in said ratios controls levels of adrenaline sulfonate impurity in said pharmaceutical compositions” (see the abstract).  ‘009 teaches the epinephrine composition can be packaged into containers such as vials, ampoules, or cartridges of the pre-filled syringes (see [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the particular ratio of sodium metabisulfite and epinephrine in the epinephrine composition. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate syringes with cartridge, vial or ampoule for containing and packaging the epinephrine composition.
One of ordinary skill in the art would have been motivated to employ the particular ratio of sodium metabisulfite and epinephrine in the epinephrine composition because it would be reasonably expected to impart the benefits of controlling levels of adrenaline sulfonate impurity in epinephrine pharmaceutical compositions. The examiner notes that the ratio taught in the cited prior art encompasses what is recited in the claims. Therefore, a case of prima facie obviousness exists. 
In addition, one of ordinary skill in the art would have been motivated to incorporate syringes with cartridge, vial or ampoule for containing and packaging the epinephrine composition because by packaging these in a single kit, it would be assisting the patient in emergency, to efficiently access the epinephrine composition and promptly administer such composition to treat prophylaxis in a patient.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627